EMPLOYMENT AGREEMENT OF KAMEL YASSIN

AND SHAREHOLDERS AGREEMENT OF SOUND CITY, INC.

THIS AGREEMENT, made as of the 24th day of January, 2005, by and among

KAMEL YASSIN

("Kamel"), an individual having an address for purposes of this Agreement
located at 259 High Crest Drive, West Milford, New Jersey 07480;



MERVET YASSIN

("Mervet"), an individual having an address for purposes of this Agreement
located at 259 High Crest Drive, West Milford, New Jersey 07480;



SOUND CITY, INC.

, a New Jersey business corporation for profit ("SoundCity") having an address
for purposes of this Agreement located at 45 Indian Lane East, Towaco, New
Jersey 07082; and



MODERN TECHNOLOGY CORP.

, a Nevada business corporation for profit ("MOTG") having an address for
purposes of this Agreement located at 1420 N. Lamar Blvd., Oxford Mississippi
38655.



The parties are executing and delivering this Agreement in connection with a
transaction in which MOTG is acquiring the majority of the outstanding capital
stock of SoundCity from Kamel and Mervet (the "Acquisition") pursuant to an
agreement entitled "Agreement for Sale of Stock of Sound City, Inc. (the
"Acquisition Agreement").

R E C I T A L S :

A. SoundCity is engaged in the business of selling and installing consumer
electronics products in the audio, video, car, stereo and home theater lines of
business.

B. Kamel has been an employee, director and officer of SoundCity and is familiar
with its business and assets.

C. As a result of the Acquisition, MOTG owns 51% of the outstanding shares of
SoundCity, and Kamel and Mervet each owns 24.5% of SoundCity's outstanding
shares.

D. SoundCity and MOTG desires to have Kamel continue to be employed by SoundCity
on a full-time basis as an executive officer of SoundCity, and to set forth in
writing certain terms and conditions of such continued employment.

E. The parties believe the operation of SoundCity in accordance with this
Agreement will be in the best interests of SoundCity, its officers, directors,
shareholders, employees, and creditors.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:

1. Employment. SoundCity hereby continues the employment of Kamel, and Kamel
accepts such continued employment, on the terms and subject to the conditions
set forth in this Agreement. Kamel will be elected as President, Executive Vice
President or other executive position of SoundCity during his term of employment
under this Agreement. Kamel will in general have duties appropriate to his
position and such specific duties as SoundCity's Board of Directors assigns to
him from time to time. Kamel's services will be subject to the direction,
supervision and control of SoundCity's Board of Directors, which shall set forth
appropriate guidelines and instructions therefor. Kamel will work from one or
both of the current business locations of SoundCity in Towaco (Montville) and
Denville, New Jersey. Kamel will not be required to serve as an officer or
director of MOTG or to work from another location. For a period of at least
twenty-four (24) months after Kamel's employment commences under this Agreement,
SoundCity's day-to-day accounting operations will be conducted under Kamel's
supervision at SoundCity's current administration office in Towaco (Montville).

2. Term of Employment. Kamel's term of employment under this Agreement will
commence on January 24th, 2005 ("Employment Commencement Date") and will
continue for a term of five (5) years or until terminated earlier as hereinafter
provided.

3. Compensation. SoundCity will pay Kamel the following direct and indirect
compensation during the term of this Agreement:

a. Salary. SoundCity will pay Kamel a base salary of Two Hundred Thousand
Dollars ($200,000) per year, or an aggregate salary of One Million Dollars
($1,000,000) over the five-year employment term. SoundCity will pay such salary
in equal installments in accordance with SoundCity's normal payroll practice,
but not less frequently than monthly. SoundCity shall deduct any payroll taxes
and all other sums that it is obligated by law to withhold. SoundCity will also
deduct any other amounts as directed or consented to by Kamel.

b. Consideration for Annual Bonus. SoundCity's Board of Directors will also
consider Kamel for an annual cash bonus based on his performance.

c. Indirect Compensation. SoundCity will provide Kamel with continued health and
hospitalization insurance coverage for himself and his family. The insurance
benefits will be at least as comprehensive as the medical insurance coverage in
effect through SoundCity immediately before the Acquisition. Kamel will also
have continued use, at SoundCity's sole expense, of the company vehicle or a
suitable replacement. Kamel shall be entitled to such sick days, vacation time
and other perquisites of employment as Kamel and SoundCity may agree upon from
time to time, but not less favorable than SoundCity provided prior to the
Acquisition nor less favorable than the level of such benefits provided by
SoundCity or MOTG for its other executive employees. MOTG shall pay legal fees
associated with any regulatory reporting requirements Kamel may have resulting
from his beneficial ownership of MOTG stock.

d. Commissions. SoundCity or MOTG or another subsidiary of MOTG will pay Kamel a
cash commission of five percent (5%) of the value of all acquisitions that Kamel
submits to SoundCity, MOTG or another subsidiary of MOTG if such acquisitions
are carried out, in whole or in part and whether directly or indirectly, by
MOTG, its subsidiaries, affiliates or principals (including, without limitation,
Anthony Welch). The cash commission shall be determined based upon the total
value of all consideration paid for, or in connection with the acquisition of,
the acquired entity or its assets or business. Unless Kamel agrees otherwise in
a particular transaction, each cash commission shall be payable at the time of
closing of the acquisition. In addition to such cash commissions, MOTG will pay
Kamel commissions in the form of one (1) share of MOTG Common Stock for every
$50 of gross revenue generated by those businesses managed, acquired or expanded
through Kamel's efforts.

MOTG Share Purchase Rights

. Kamel will have the annual right to purchase shares of registered and
immediately tradable MOTG Common Stock. The purchase price ("MOTG Stock Purchase
Price") will be equal to 65% of such Common Stock's market price on a date
determined by Kamel. The annual right will fully vest and become fully
exercisable at any time after MOTG's gross revenue for any period of twelve
consecutive months has been determined, but not later than the date on which
such revenue has either been publicly reported or approved by MOTG's independent
certified public accountant. SoundCity and MOTG agree to notify Kamel promptly
upon becoming aware of such gross revenue. Kamel will have the power to transfer
such stock purchase right, in whole or in part, at any time. Kamel's share
purchase rights will not lapse by virtue of a termination of Kamel's employment
within the five-year employment term unless the employment terminates for "Good
Cause" as defined elsewhere in this Agreement. The share purchase rights based
on revenues during the fifth employment year under this Agreement will be
exercisable even though the five-year employment term has expired. The right for
a particular year will lapse if not exercised within ten (10) years after MOTG
has notified Kamel in writing that the right has become exercisable with respect
to such year. The number of shares of MOTG Common Stock covered by this annual
right shall be one (1) share for each Dollar represented by five percent (5%) of
the gross revenues of MOTG subsidiaries related to Sound City or revenues from
businesses managed or acquired through the efforts of Kamel. during the
preceding fiscal year. For example, if MOTG's gross revenue for one year is
$200,000, then 5% of such gross revenue would be $10,000 and as a result, Kamel
would have the right to purchase 10,000 shares with respect to such year at the
MOTG Stock Purchase Price (described above).



Disability.

If Kamel is unable to perform his duties due to accident, illness or other
disability, SoundCity will continue to pay and provide 100% of Kamel's base
salary and other direct and indirect compensation for a period of up to six (6)
consecutive months or until the end of the five-year employment term, if sooner.
If Kamel is unable to perform his duties due to accident, illness or other
disability for longer than six (6) consecutive months, then SoundCity may elect
to terminate Kamel's employment under this Agreement due to "Permanent
Disability." If Kamel's employment terminates due to his Permanent Disability
before the end of the five-year employment term, SoundCity shall promptly pay to
Kamel, as a disability benefit, an amount equal to fifty percent (50%) of the
difference between (1) One Million Dollars ($1,000,000) and (2) the base salary
already paid to Kamel under subsection 3.a. hereof.



Death Benefit.

If Kamel's employment terminates due to his death during the five-year
employment term, SoundCity shall promptly pay to Kamel's Estate, as a death
benefit, an amount equal to fifty percent (50%) of the difference between (1)
One Million Dollars ($1,000,000) and (2) the base salary already paid to Kamel
under subsection 3.a. hereof. Such death benefit will not be reduced by any
group term life insurance benefit provided to a beneficiary named by Kamel
pursuant to a group term life insurance plan maintained by SoundCity and/or
MOTG.



Termination of Kamel's Employment Without Cause.

If SoundCity terminates Kamel's employment without Kamel's consent, other than a
termination for "Good Cause" (as hereinafter defined), SoundCity shall promptly
pay to Kamel, as a severance benefit, an amount equal to fifty percent (50%) of
the difference between (1) One Million Dollars ($1,000,000) and (2) the base
salary already paid to Kamel under subsection 3.a. hereof. For purposes hereof,
the phrase "Good Cause" means the occurrence of any of the following:



(1) personal dishonesty, fraud or gross misconduct by Kamel in connection with
the performance of his duties of employment that caused substantial economic
damage to SoundCity or substantial injury to its business reputation;

(2) Kamel's breach of fiduciary duty to SoundCity involving material personal
profit to Kamel without the knowledge or consent of MOTG or directors of
SoundCity;

(3) Kamel's willful and intentional failure to perform stated duties that are
reasonably within the scope of Kamel's employment under this Agreement after
written notice from SoundCity specifying such failure and requesting performance
and giving Kamel a reasonable time within which to cure such failure; or

(4) Kamel's commission of theft, embezzlement or another act relating to Kamel's
employment that constitutes a willful violation of any applicable law.

i. SEC Registration and Related Matters. MOTG will, at its sole cost and
expense, and as soon as is practicable and within a reasonable time, file with
the United States Securities and Exchange Commission, and diligently prosecute
to conclusion and thereafter continuously maintain in effect, a registration
statement, on SEC Form SB-2 or other applicable registration form, covering all
shares of MOTG Common Stock potentially issuable to Kamel pursuant to the
Commission provisions described above and upon the exercise of Kamel's MOTG
Share Purchase Rights described above. If no registration statement is in
effect, after the issuance of MOTG Common Stock to Kamel, that permits Kamel to
sell such Common Stock on the established securities trading market on which
MOTG Common Stock trades, MOTG will at Kamel's request promptly purchase from
Kamel, at the established trading price per share, the shares of Common Stock
that Kamel desires to sell. If Kamel desires to sell MOTG Common Stock but there
is no trading market for such Common Stock, MOTG will purchase such shares from
Kamel at a price per share to be agreed upon by the parties, but not less than
the book value thereof or, if higher, the par value thereof.

4. Corporate Governance and Operations.

a. Directors. SoundCity's Board of Directors will manage its affairs pursuant to
SoundCity's Certificate of Incorporation and Bylaws, as amended from time to
time, and the New Jersey Business Corporation Act. Kamel is not entitled by
virtue of this Agreement to be elected as a director of SoundCity, nor is Kamel
required by this Agreement to serve as a director of SoundCity even if he is
elected to such position by MOTG or other holders of a majority of the
outstanding shares of SoundCity entitled to vote.

b. Officers. SoundCity will have such officers as are required by applicable law
and such other officers as its Board of Directors may from time to time elect or
appoint. Such officers shall serve at the pleasure of the Board of Directors.
Concurrently herewith Kamel is being elected as SoundCity's President.

Intercompany Dealings.

SoundCity and MOTG jointly and severally agree to respect the existence of
SoundCity as an entity separate from MOTG and the rights of Kamel and Mervet as
minority shareholders of SoundCity, and to instruct all individuals for whom
MOTG votes to serve as directors to respect such separate existence and minority
shareholder rights. So long as Kamel and/or Mervet is a shareholder of
SoundCity, all transactions between SoundCity, on the one hand, and MOTG and/or
any other subsidiary or affiliate of MOTG, on the other hand, will be on terms
that are no less favorable to SoundCity than an arm's length relationship would
be.



Dilution

. So long as Kamel and/or Mervet are stockholders of SoundCity, MOTG and
SoundCity will not take actions that unfairly or unreasonably dilute the
SoundCity share interests of Kamel and Mervet, their successors and assigns.



Covenants in Acquisition Agreement.

MOTG and SoundCity will adhere to the affirmative and negative covenants to be
performed by them pursuant to the Acquisition Agreement for the benefit of the
minority shareholders of SoundCity, including without limitation section 4.8
thereof.



5. Termination. Kamel's employment under this Agreement shall terminate before
the end of the five-year employment term described in section 2 hereof, upon the
occurrence of any of the following events:

a. Kamel's Permanent Disability (as defined above) or death;

b. Upon the termination of Kamel's employment for Good Cause as defined
elsewhere in this Agreement;

c. At Kamel's election, if SoundCity or MOTG defaults in any obligation to Kamel
hereunder, including without limitation (1) the payment of any installment of
Kamel's base salary and further including paying or providing any other direct
or indirect compensation due to Kamel, and the continued failure to cure such
default without sixty (60) days after the due date thereof, and further
including (2) a default under any presently existing of future lease by
SoundCity, or any other affiliate of MOTG, of business premises owned by Kamel
and/or Mervet and/or any entity in which Kamel and/or Mervet has an ownership
interest, and the continued failure to cure such lease default within the cure
period, if any, provided in such lease.

d. At Kamel's election, the filing of an involuntary petition in bankruptcy
against SoundCity or MOTG and the subsequent adjudication of SoundCity or MOTG
as a bankrupt under the United States Bankruptcy Code;

e. At Kamel's election, the filing of an involuntary application for
receivership against SoundCity or MOTG and the subsequent appointment of a
receiver for SoundCity or MOTG on the grounds of insolvency, unless such
application or appointment is dismissed or terminated within 90 days after such
action has occurred;

f. At Kamel's election, the execution by SoundCity or MOTG of a voluntary
petition in bankruptcy, an application for a receiver, or an assignment for the
benefit of creditors; or

g. At Kamel's election, the voluntary or involuntary complete liquidation or
dissolution of SoundCity or MOTG.

h. Upon Kamel's voluntary written resignation.

If Kamel elects to terminate his employment under subsections 5.c., 5.d., 5.e.,
5.f. or 5.g. of this section, SoundCity shall promptly pay to Kamel an amount
equal to fifty percent (50%) of the difference between (1) One Million Dollars
($1,000,000) and (2) the base salary already paid to Kamel under subsection 3.a.
hereof.

6. Guaranty by MOTG; Certain Remedies. MOTG unconditionally guarantees
SoundCity's performance of SoundCity's financial obligations to Kamel under this
Agreement. Kamel will be entitled to recover from SoundCity and MOTG all costs
of collection and enforcement, including attorneys' fees, if SoundCity or MOTG
fails to perform any of their respective financial or other obligations to Kamel
under this Agreement in timely fashion.

7. Entire Agreement; Amendments. This Agreement, together with the Acquisition
Agreement to the extent provisions of the Acquisition Agreement are referred to
in this Agreement, contains the entire understanding of the parties with respect
to its subject matter. This Agreement supersedes all prior agreements and
understandings between the parties with respect to its subject matter, except as
specifically provided to the contrary herein. This Agreement may be amended or
modified only by writing signed by the parties hereto.

8. Headings. The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

9. Notices. All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally, sent by facsimile transmission and confirmed
by first class mail, or mailed by certified mail, return receipt requested and
postage prepaid, as follows:

If to MOTG and/or SoundCity:

> > > > Modern Technology Corp./Sound City, Inc.
> > > > 
> > > > 1420 N. Lamar Blvd.
> > > > 
> > > > Oxford, MS 38655
> > > > 
> > > > Attention: Mr. Anthony K. Welch, Chairman and CEO
> > > > 
> > > >  
> > > > 
> > > > with copy to:
> > > > 
> > > > Jim Parson, Esq.
> > > > 
> > > > Suite 2070 Skyline Tower
> > > > 
> > > > 10900 N.E. 4th Avenue
> > > > 
> > > > Bellevue, WA 98004

If to Kamel and/or Mervet:

> > > > Kamel Yassin/Mervet Yassin
> > > > 
> > > > 259 High Crest Drive
> > > > 
> > > > West Milford, New Jersey 07480
> > > > 
> > > >  
> > > > 
> > > > with copy to:
> > > > 
> > > > William S. Robertson, III, Esq.
> > > > 
> > > > Williams, Caliri, Miller & Otley, P.C.
> > > > 
> > > > 1428 Route 23,
> > > > 
> > > > PO Box 995
> > > > 
> > > > Wayne, NJ 07474-0995

or to such other address as the party to whom notice is to be given may have
furnished to the other parties in writing in accordance herewith. If mailed as
aforesaid, any such communication shall be deemed to have been given on the
third business day following that on which the piece of mail containing such
communication is posted; provided that any communication sent by telecopy or
telex and confirmed by mail (postage prepaid) shall be deemed to have been given
at the time of transmission.

10. Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one agreement.

11. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey, without regard
to its conflicts of laws provisions. Any disputes regarding the transactions
contemplated by this Agreement shall be resolved by the Superior Court of New
Jersey in Morris County, New Jersey. The parties hereto consent to the
jurisdiction of such Court and to the service of process by certified mail,
return receipt requested, at the address provided herein for notices.

12. Gender and Number; Person. Any reference expressed in any gender shall be
deemed to include each of the other genders, and the singular shall be deemed to
include the plural and vice versa, unless the context otherwise requires. The
term "person" as used in this Agreement, unless the context otherwise requires,
shall include any individual and any corporation, partnership, association, or
other entity or group.

13. Waivers. Any party to this Agreement may, by written notice to the other
parties hereto, waive any provision of this Agreement. The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach of any other provision of this
Agreement.

14. Parties Bound; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto, the
heirs and personal representatives of Kamel and Mervet, and the respective
successors and permitted assigns of the parties hereto, but neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned or delegated by any party hereto without the prior written consent of
the other parties.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement.

ATTEST:

________________________________

, Secretary

SOUND CITY, INC.

By:/s/ Kamel Yassin

Kamel Yassin , President

ATTEST:

________________________________

, Secretary

SOUND CITY, INC.

By:/s/ Anthony Welch

Anthony Welch , Vice President

ATTEST:

________________________________

Anthony Welch , Secretary

MODERN TECHNOLOGY CORP.

By:/s/ Anthony Welch

Anthony Welch , CEO

WITNESS:

________________________________

 

 

/s/ Kamel Yassin

Kamel Yassin, individually

WITNESS:

________________________________

 

 

/s/ Mervet Yassin

Mervet Yassin, individually